internal_revenue_service number release date index number ------------------------------ --------------------------------------- ---------------------------------- ------------------ ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- telephone number -------------------- refer reply to cc tege eoeg et2 plr-135234-14 date date legend city smart card transit authority x y dear ------------------- ------------------- ---------------------------- ------------------------------------------ ------ ------- this is in reply to your date letter and subsequent correspondence requesting a private_letter_ruling concerning the federal income and employment_tax consequences of smart cards given by city to its employees facts in order to meet social economic and environmental sustainability goals city has approved the allocation of funds to purchase smart cards for its employees as well as other eligible employees who work in a designated area city has entered into a contract with transit authority to provide smart cards transit authority is a regional authority operating public transit services pursuant to the contract with transit authority city purchases a discounted annual smart card for each of its full-time and part-time employees the smart card entitles the card holder to ride on all parts of transit authority’s regular bus route transportation system as well as certain rapid transit systems operated by transit plr-135234-14 authority the smart card can only be used for transit on transit authority’s mass transit facilities the cost of the smart card to city is computed based on the total number of employees multiplied by the cost of the smart card for the area in which they work as determined by transit authority the smart card for employees in area a costs city x per year the smart card for employees in area b costs city y per year while the cost of the smart card varies based on the location of the employee the smart cards are identical in functionality for both area a and area b pursuant to the contract city must purchase a smart card for each employee at the beginning of each calendar_year city makes the smart card available to all city employees the smart card expires the following december the smart card includes a photo of the employee and cannot be resold or transferred to another individual pursuant to the contract city deactivates the smart card for any employee who ceases to be eligible for the smart card eg the employee retires or otherwise discontinues employment city has entered into a similar contract with transit authority to provide the smart card to all full-time employees who work in a designated area of the city for employers other than city no rulings were requested on the tax consequences of that program nor are any rulings given law sec_61 of the internal_revenue_code provides in part that gross_income includes compensation_for services including fees commissions fringe_benefits and similar items sec_1_61-21 of the income_tax regulations provides that to the extent that a particular fringe benefit is specifically excluded from gross_income pursuant to another section of subtitle a of the code that section shall govern the treatment of that fringe benefit sec_1_61-21 provides that a fringe benefit provided in_connection_with_the_performance_of_services shall be considered to have been provided as compensation_for such services sec_1_61-21 provides that the fair_market_value of a fringe benefit is the amount that an individual would have to pay for the particular fringe benefit in an arm’s- length transaction the regulation further provides that an employee’s subjective perception of the value of a fringe benefit is not relevant to the determination of a fringe plr-135234-14 benefit’s fair_market_value nor is the cost incurred by the employer determinative of its fair_market_value sec_132 provides that any fringe benefit that is a qualified_transportation_fringe is excluded from gross_income sec_132 provides that the term qualified_transportation_fringe includes any transit_pass sec_132 and sec_1_132-9 q a-3 provide that a transit_pass is any pass token farecard voucher or similar item entitling a person to transportation or transportation at a reduced price if such transportation is on mass transit facilities or is provided by any person in the business of transporting persons for compensation or hire in a commuter_highway_vehicle sec_1_132-9 q a-18 provides that there are no employee substantiation requirements if an employer distributes a transit_pass including a voucher or similar item in-kind to the employer’s employees sec_1_132-9 q a-5 provides that an employer may provide qualified_transportation_fringe_benefits only to individuals who are currently employees of the employer at the time the qualified_transportation_fringe is provided sec_132 provides a monthly limit on the amount of the fringe benefit provided by the employer which may be excluded from an employee’s gross_income under sec_132 sec_132 provides for an annual cost-of-living adjustment in the monthly limit the amount of the fringe benefit which may be excluded from an employee’s gross_income and wages for is limited to dollar_figure per month for the aggregate of transportation in a commuter_highway_vehicle and transit passes sec_1_132-9 q a-8 provides that an employee must include in gross_income the amount by which the fair_market_value of the benefit exceeds the sum of the amount if any paid_by the employee and the amount excluded from gross_income under sec_132 sec_1_132-9 q a-9 b provides that transit passes distributed in advance for more than one month but not for more than twelve months are qualified_transportation_fringe_benefits if the requirements of q a-9 c are met the applicable statutory monthly limit under sec_132 may be calculated by taking into account the monthly limits for all months for which the transit passes are distributed in the case of a pass that is valid for more than one month such as an annual pass the value of plr-135234-14 the pass may be divided by the number of months for which it is valid for purposes of determining whether the value of the pass exceeds the statutory monthly limit sec_1_132-9 q a-9 c provides that the value of transit passes provided in advance to an employee with respect to a month in which the individual is not an employee is included in the employee’s wages for income_tax purposes sec_1_132-9 q a-9 c provides that if transit passes are distributed in advance for more than three months the value of transit passes provided for the months during which the employee is not employed by the employer is includible in the employee’s wages for employment_tax purposes regardless of whether at the time the transit passes were distributed there was an established date of termination of the employee’s employment sec_1_132-9 q a-9 d provides examples in example employer f has a qualified_transportation_fringe benefit plan under which its employees receive transit passes semi-annually in advance of the months for which the transit passes are provided all employees of employer f including employee x receive transit passes from f with a value of dollar_figure on june for the months of july through december of a year in which the statutory monthly transit_pass limit is dollar_figure employee x’s employment terminates and his last day of work is august employer f’s other employees remain employed throughout the remainder of the year in this example the value of the transit passes provided to employee x for the months september october november and december dollar_figure time sec_4 months equals dollar_figure of the year is included in x’s wages for income and employment_tax purposes the value of the transit passes provided to employer f’s other employees is excludable from the employees’ wages for income and employment_tax purposes because such value does not exceed the statutory monthly transit_pass limit dollar_figure times six months equals dollar_figure sec_3402 provides that every employer making a payment of wages shall deduct and withhold upon such wages an income_tax determined in accordance with tables or computational procedures prescribed by the secretary sec_3102 provides a similar withholding obligation on employers with respect to employee federal_insurance_contributions_act fica_taxes imposed by sec_3101 sec_3111 imposes a corresponding tax on the employer sec_3401 provides for federal_income_tax withholding purposes that wages mean all remuneration for services performed by an employee for his employer including the cash_value of all remuneration including benefits paid in any medium other than cash sec_3401 excepts from wages any benefit provided to or on behalf of an employee if at the time such benefit is provided it is reasonable to believe plr-135234-14 that the employee will be able to exclude it from income under sec_132 sec_3121 provides a parallel exclusion from wages for fica tax purposes sec_1_132-9 q a-22 a provides that qualified_transportation_fringe_benefits not exceeding the applicable statutory monthly limit are not wages for purposes of fica and federal_income_tax withholding qualified_transportation_fringe_benefits exceeding the applicable statutory monthly limit are wages for purposes of fica and federal_income_tax withholding and are reported on the employee’s form_w-2 wage and tax statement sec_1_132-9 q a-22 c provides that if the value of noncash qualified_transportation fringes exceeds the applicable statutory monthly limit the employer may elect for purposes of fica and federal_income_tax withholding to treat the noncash taxable fringe_benefits as paid on a pay_period quarterly semi-annual annual or other basis provided that the benefits are treated as paid no less frequently than annually based solely on the information submitted we rule as follows because the smart card is a transit_pass under sec_132 the employee may exclude the monthly fair_market_value of the smart card up to the applicable statutory monthly limit from income if the monthly fair_market_value of the smart card exceeds the statutory limit the excess_amount is included in the employee’s gross_income and wages for purposes of determining whether the value of the smart card exceeds the statutory monthly limit one twelfth of the fair_market_value of the annual smart card is attributable to each month for which it is valid provided the smart card is deactivated for any employee who ceases to be eligible for the smart card the value of the smart card will not be included in the employee’s gross_income or wages for the months during which the smart card is deactivated this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-135234-14 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tege associate chief_counsel enclosures copy of letter copy for sec_6110 purposes
